UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe — Re a ae eee = eee wore SSS ae “ K
Rielmer Pinedo-Coral,
Plaintiff, 20-cv-1692 (LAK)(SN)
Vv.
Ryder Truck Rental, Inc., et al.,
Defendant(s).
nn adil =: x

ORDER

— The Court has been informed that the parties have reached a settlement in
principle to resolve all claims at issue in this case.

Accordingly, the case is dismissed with prejudice and without costs subject to

right to reinstate by er and filing a notice to that effect on or before, June 7, 2021, if the
settlement is not executed by then.

SO ORDERED.

DATED: May ie. 2019

  
      

ewislA, Kagan
United St&tes District Judge

 
